Citation Nr: 0126534	
Decision Date: 11/19/01    Archive Date: 11/27/01

DOCKET NO.  99-14 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
benefits under the provisions of 38 U.S.C.A. § 1318 (West 
1991 & Supp 2001).



REPRESENTATION

Appellant represented by:	Michael J. Mooney, Attorney


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from June 1963 to June 
1966.  He died in March 1998 and was survived by his wife, 
the appellant.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  


FINDINGS OF FACT

1.  The veteran in this case died in March 1998.

2.  The appellant submitted a claim for entitlement to 
service connection for the cause of the veteran's death and 
DIC benefits under 38 U.S.C.A. § 1318 in November 1998.

3.  On August 21, 2001, the Board of Veterans' Appeals 
entered a decision on the appellant's claim.  Entitlement to 
service connection for the cause of the veteran's death was 
granted.  The claim for DIC benefits under 38 U.S.C.A. § 1318 
was dismissed as moot.

4.  Prior to the August 21, 2001, Board decision, the United 
States Court of Appeals for the Federal Circuit issued a stay 
on VA adjudication of claims for DIC benefits under 
38 U.S.C.A. § 1318.

5.  As the appellant's claim for DIC benefits under 
38 U.S.C.A. § 1318 is directly affected by the stay, the 
August 21, 2001, Board decision must be vacated with respect 
to that issue.  

CONCLUSION OF LAW

Because of the stay issued by the United States Court of 
Appeals for the Federal Circuit, the Board has no 
jurisdiction to adjudicate the merits of the appellant's 
claim for DIC benefits under 38 U.S.C.A. § 1318 at this time, 
and the Board's August 21, 2001, decision, with respect to 
that issue only, is vacated.  38 U.S.C.A. § 7104(a) (West 
Supp. 2001); 38 C.F.R. § 20.904 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran died in March 1998.  The appellant submitted a 
claim for entitlement to service connection for the cause of 
the veteran's death and entitlement to DIC benefits under 
38 U.S.C.A. § 1318 in November 1998.  The claim was denied in 
December 1998.  The appellant perfected a timely appeal of 
both issues.

On August 21, 2001, the Board entered a decision that granted 
entitlement to service connection for the cause of the 
veteran's death.  The issue of entitlement to DIC benefits 
under 38 U.S.C.A. § 1318 was dismissed as moot in light of 
the Board's action in granting service connection for the 
cause of the veteran's death.

Just prior to the Board's decision, the United States Court 
of Appeals for the Federal Circuit issued its opinion in 
National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, Nos. 00-7095, -7096, -7098 
(Fed. Cir. Aug. 16, 2001).  In that decision the Federal 
Circuit reviewed a challenge to the validity of 38 C.F.R. 
§ 3.22.  The Federal Circuit identified a conflict between 
section 3.22 and 38 C.F.R. § 20.1106, and remanded the matter 
for the Department of Veterans Affairs to engage in expedited 
rulemaking.  The Federal Circuit also directed VA to stay all 
proceedings involving claims for DIC benefits under 38 C.F.R. 
§ 1318 where the outcome is dependent on section 3.22 pending 
the outcome of the expedited rulemaking.  

The Board notes that 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22 
govern claims for DIC benefits for survivors of certain 
veterans rated totally disabled at the time of death.

The Chairman of the Board of Veterans' Appeals issued a 
Chairman's Memorandum, No. 01-01-17, on August 23, 2001, that 
promulgated rules for applying the stay on such claims.  The 
Board notes that the outcome of the section 1318 claim could 
impact the effective date assigned for DIC benefits as well 
as the amount paid under section 1311.

In keeping with the Federal Circuit's stay on such claims as 
the appellant's and the directions provided by Chairman's 
Memorandum, 01-01-17, the Board vacates that part of the 
August 21, 2001, Board decision that relates to the 
adjudication of the appellant's claim for DIC benefits under 
38 U.S.C.A. § 1318.  38 U.S.C.A. § 7104(a); 38 C.F.R. 
§ 20.904 (2000).  That part of the August 21, 2001, Board 
decision that granted entitlement to service connection for 
the cause of the veteran's death remains as a valid decision.










ORDER

The August 21, 2001, Board decision, with respect to the 
issue of entitlement to DIC benefits under 38 U.S.C.A. § 1318 
is vacated.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

